Citation Nr: 1638678	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-44 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (diabetes), to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In April 2014, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders or the inland waters of Vietnam and actual exposure to herbicides is not shown.

2.  Diabetes mellitus did not manifest until years after service and is not otherwise attributable to the Veteran's active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diabetes resulted from his exposure to herbicides while serving in the Republic of Vietnam.  Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015).  
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran states that service connection is warranted for diabetes on a presumptive basis as a result of exposure to Agent Orange during active service.  Specifically, he asserts that while serving aboard the USS Midway, he went on a flight with his Division Officer that landed in Vietnam in September 1965, and thus is presumed to have been exposed to herbicides.  See January 2011 written statement.  He further asserts that herbicide exposure should be conceded based on his military occupational specialty (MOS), and the fact that he sailed in the Gulf of Tonkin while serving aboard the USS Midway and the USS Constellation.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted diabetes manifested to a degree of ten percent or more, that Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309.  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); see 66 Fed. Reg. 23,166 (May 8, 2001). 

Recently, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation excluding certain bays and harbors, including Da Nang Harbor, from the regulatory definition of inland waterway was arbitrary and capricious.  VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  VA has determined that these harbors are not inland waterways because they are open to the sea with extensive entry distance for easy access; they are not connected to a major inland river; they are not long or narrow; they have a deep water channel for easy ship anchorages, and they have no historical evidence of extensive Agent Orange aerial spraying.  VA has also established a list of ships that traveled on inland waterways, docked to a pier or the shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.

Further, VA's Compensation Service has identified a number of Navy and Coast Guard ships that meet these requirements, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The USS Midway and the USS Constellation are among the vessels identified on any of these lists.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicides (last updated June 15, 2016).

The Veteran's service personnel records show that he served aboard the USS Midway (CVA-41) from April 1963 to March 1966 and the USS Constellation (CVA-64) from April 1966 to January 1967.  His MOS, as listed on his DD Form 214, was aviation boatswain's mate-aircraft handler.  His service personnel records further describe him as a plane director and handler that had the responsibility for the operation of a hangar bay.  The Veteran's service personnel records do not indicate that the Veteran was ever physically present in the Republic of Vietnam or in the inland waterways of Vietnam for active duty service.  

In May 2009, October 2010, and March 2011, the RO determined that the Veteran's report was insufficient to forward to the U.S. Army and Joint Services Records Research Center (JSSRC) or the National Archives and Records Administration (NARA) to corroborate exposure to herbicides.  

In response to the Board's April 2014 remand, the September 1965 deck logs of the USS Midway were received, and document both major and minor incidents.  However, the deck logs do not show that the Veteran or anyone else from the USS Midway went on a flight that landed in Vietnam.  On September 3, 1965, a pilot arrived on board the USS Midway, but the deck logs do not indicate that anyone was with the pilot or from where he arrived.  The deck logs further note that the pilot departed the ship on the same day.  Again, the deck logs do not indicate that anyone was with the pilot, and also detail that the ship was operating off the coast of Vietnam at the time.  Nor does the photograph of the plane submitted by the Veteran support his assertion that he flew on it to Vietnam during the period in question.  Thus, the Veteran's assertion of herbicide exposure from a flight to Vietnam in September 1965 is not substantiated.  

Regarding the Veteran's assertion of herbicide exposure in the Gulf of Tonkin, despite the Court's holding in Gray, the Board finds the Gulf of Tonkin could not qualify as an inland waterway, as it is a large, open body of ocean water, and herbicides were not sprayed over offshore waters.

As for the Veteran's contention that his MOS involved herbicide exposure, the position of aviation boatswain's mate-aircraft handler is not presumptively associated with Agent Orange or other herbicide exposure.  38 C.F.R. § 3.307(a)(6)(v).

Instead, the only evidence of exposure to herbicides is in the Veteran's lay statements that he was exposed to herbicides by being around and in contact with aircraft that flew over Vietnam and equipment used in Vietnam during missions, and by generally being in close proximity to the land mass of Vietnam.  The Veteran is competent to testify that the planes and equipment he worked with were covered in a substance; however, he is not competent to determine that this substance was Agent Orange or any other herbicide.  There is simply no evidence that the Veteran has specific scientific knowledge such that he could identify Agent Orange residue by smell, sight, etc., and he has not claimed that he could.  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was actually exposed to herbicides during service, and he is not entitled to service connection for diabetes based on an herbicide exposure theory.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Notably, the Veteran has not asserted, nor does the record show, that his diabetes symptomatology manifested during his military service or that he experienced a continuity of diabetes symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Indeed, his service treatment records show no treatment for, or diagnosis of, diabetes or related complaints.  Moreover, the December 1966 service separation examination was absent any complaint, or finding, of diabetes.  The Veteran's post-service medical records first show a diagnosis of diabetes in 2005, well past the one-year period for presumptive service connection for chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  There is also no competent evidence of an etiological relationship between the Veteran's service and diabetes.  In this regard, the Board has considered the Veteran's assertion that his diabetes is related to his military service.  However, an opinion regarding the etiology of diabetes is a complex medical question for which lay testimony is not competent evidence.  

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  The claim of service connection for diabetes is denied based on consideration of the theories of entitlement of direct and presumptive service connection, to include as based on exposure to herbicides.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for diabetes mellitus, type II is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


